 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL LADONTE SCOTT,                               Case No. 1:18-cv-01346-SAB-HC
12                   Petitioner,
                                                           ORDER TRANSFERRING CASE TO THE
13           v.                                            SACRAMENTO DIVISION OF THE
                                                           EASTERN DISTRICT OF CALIFORNIA
14    ROBERT W. FOX,
15                   Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19          When a state prisoner files a habeas petition in a state that contains two or more federal

20 judicial districts, the petition may be filed in either the judicial district in which the petitioner is

21 presently confined or the judicial district in which he was convicted and sentenced. See 28

22 U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (quoting Carbo v. United

23 States, 364 U.S. 611, 618 (1961)). Petitions challenging the execution of a sentence are

24 preferably heard in the district where the inmate is confined. See Dunne v. Henman, 875 F.2d

25 244, 249 (9th Cir. 1989). Petitions challenging convictions or sentences are preferably heard in

26 the district of conviction. See Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968). Section
27 2241 further states that, rather than dismissing an improperly filed action, a district court, “in the

28 exercise of its discretion and in furtherance of justice[,] may transfer” the habeas petition to


                                                       1
 1 another federal district for hearing and determination. Id.; see also 28 U.S.C. § 1404(a) (court

 2 may transfer any civil action “to any other district or division where it might have been brought”

 3 for convenience of parties or “in the interest of justice”).

 4          Here, Petitioner’s claims relate to his conviction and sentence that occurred in the

 5 Sacramento County Superior Court, which is part of the Sacramento Division of the United

 6 States District Court for the Eastern District of California. See Local Rule 120(d). Therefore,

 7 venue is proper in the Sacramento Division. Pursuant to Local Rule 120(f), a civil action which

 8 has not been commenced in the proper court, may, on the court’s own motion, be transferred to

 9 the proper venue within the District. Therefore, this action will be transferred to the Sacramento

10 Division.

11          Accordingly, IT IS HEREBY ORDERED that:

12          1. This action is transferred to the Sacramento Division of the United States District

13              Court for the Eastern District of California.

14          2. All future filings shall reference the new Sacramento case number assigned and shall

15              be filed at:

16                                     United States District Court
                                       Eastern District of California
17                                      501 “I” Street, Suite 4-200
                                         Sacramento, CA 95814
18

19          3. This Court has not ruled on Petitioner’s motion to proceed in forma pauperis and

20              motion to appoint counsel.

21
     IT IS SO ORDERED.
22

23 Dated:      October 3, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                      2
